MEMORANDUM **
Gerónimo Garza, Jr. appeals from his jury-trial conviction and 15-month sentence imposed for making false statements to the Farm Service Agency of the United States Department of Agriculture, in violation of 18 U.S.C. §§ 2, 1001, and 1014.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Garza has filed a brief stating that she finds no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal. Accordingly, we affirm the district court’s judgment.
Appellant’s motion for decision is DENIED as moot.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.